As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08685 Rochdale Investment Trust (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Garrett R. D’Alessandro 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Rochdale Large Growth Portfolio Schedule of Investments September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 99.9% CONSUMER DISCRETIONARY: 14.5% Bed Bath & Beyond Inc. (a) $ China Dredging Group Ltd. (Acquired 10/27/2010, Aggregate Cost $300,000) (a)(c)(e)(f) Colgate-Palmolive Co. Comcast Corp. - Class A Costco Wholesale Corp. DIRECTV (a)(b) Lennar Corp. - Class A (b) McDonald's Corp. (b) Starbucks Corp. TJX Companies, Inc./The Walt Disney Co./The (b) Yum! Brands, Inc. (b) CONSUMER STAPLES: 7.5% Clorox Co./The Coca-Cola Co./The J.M. Smucker Co./The PepsiCo, Inc. Philip Morris International Inc. ENERGY: 12.8% Cameron International Corp. (a) Chevron Corp. (b) Exxon Mobil Corp. (b) National Oilwell Varco, Inc. Noble Corp. (c) Occidental Petroleum Corp. ONEOK Partners, LP Schlumberger Ltd. (c) FINANCIALS: 6.4% American Express Credit Co. BlackRock, Inc. (b) Capital One Financial Corp. MasterCard Inc. Travelers Companies, Inc./The Visa Inc. (b) HEALTH CARE: 19.4% Abbott Laboratories Allergan, Inc. Amgen Inc. Celgene Corp. (a) Covidien Public Limited Co. (c) Gilead Sciences, Inc. (a)(b) Johnson & Johnson (b) Mead Johnson Nutrition Co. Merck & Co., Inc. Pfizer Inc. St. Jude Medical, Inc. Varian Medical Systems, Inc. (a) INDUSTRIALS: 7.4% 3M Co. Caterpillar Inc. Deere & Co. Parker-Hannifin Corp. Stanley Black & Decker, Inc. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY: 28.2% Altera Corp. Apple Inc. BMC Software, Inc. (a) Citrix Systems, Inc. (a) eBay Inc. (a) EMC Corp. (a)(b) Google Inc. (a) International Business Machines Corp. (IBM) (b) Oracle Corp. priceline.com Inc. (a) QUALCOMM Inc. Symantec Corp. (a) Texas Instruments Inc. Trimble Navigation Ltd. (a) Verizon Communications, Inc. (b) MATERIALS: 3.7% Airgas, Inc. E. I. du Pont de Nemours and Co. (b) Mosaic Co./The Praxair, Inc. (b) TOTAL COMMON STOCKS (Cost $17,056,736) SHORT TERM INVESTMENT: 0.1% MONEY MARKET INVESTMENT: 0.1% First American Government Obligations Fund, 0.02% (d) TOTAL SHORT TERM INVESTMENT (Cost $20,725) INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 24.5% MONEY MARKET INVESTMENT: 24.5% Mount Vernon Securities Lending Trust Prime Portfolio, 0.29% (d) TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $4,876,575) TOTAL INVESTMENTS (Cost $21,954,036), 124.5% LIABILITIES IN EXCESS OF OTHER ASSETS, (24.5)% ) TOTAL NET ASSETS, 100.0% $ (a) Non Income Producing. (b) This security or portion of this security is out on loan at September 30, 2012. (c) U.S. Dollar-denominated foreign security. (d) 7-Day Yield. (e) Private Placement. (f) Illiquid restricted security fair valued by Valuation Committee as delegated by the Rochdale Investment Trust Board of Trustees that is comprised of 1.51% of net assets. Rochdale Large Growth Portfolio SCHEDULE OF INVESTMENTS at September 30, 2012(Unaudited), Continued Summary of Fair Value Exposure In valuing the Portfolio's assets for calculating net asset value, readily marketable portfolio securities listed on a national securities exchange are valued at the last sale price on the business day as of which such values are being determined. If there has been no sale on such exchange on such day, the security is valued at closing bid price. Securities listed on the NASDAQ National Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). Readily marketable securities traded only in an over-the-counter market and not on NASDAQ are valued at the current or last bid price. If no bid is quoted on such day, the security is valued by such method as the Board of Trustees of the Trust shall determine in good faith to reflect the security’s fair value. All other assets of the Portfolio are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. When reliable market quotations are not readily available for any security, applicable law requires that the “fair value” of that security will be determined in good faith by the Board of Trustees. The Pricing Procedures include specific methodologies pursuant to which “fair value” is to be determined in such circumstances. Responsibility for implementing these board-approved methodologies on a day-to-day basis is vested in a committee (“Pricing Committee”) which reports directly to the Board of Trustees. Members of the Pricing Committee are appointed by the Board of Trustees and include the Trust’s Chief Compliance Officer. Fair value pricing may be employed, for example, if the value of a security held by the Portfolio has been materially affected by an event that occurs after the close of the market in which the security is traded, in the event of a trading halt in a security for which market quotations are normally available or with respect to securities that are deemed illiquid. When this fair value pricing method is employed, the prices of securities used in the daily computation of the Portfolio’s NAV per share may differ from quoted or published prices for the same securities. Additionally, security valuations determined in accordance with the fair value pricing method may not fluctuate on a daily basis, as would likely occur in the case of securities for which market quotations are readily available. Consequently, changes in the fair valuation of Portfolio securities may be less frequent and of greater magnitude than changes in the price of Portfolio securities valued based on market quotations. The fair valuation methodologies adopted by the Board are designed to value the subject security at the price the Portfolio would reasonably expect to receive upon its current sale. The Board will regularly evaluate whether their pricing methodologies continue to be appropriate in light of the specific circumstances of the Trust and the quality of prices obtained through their application by the Pricing Committee. The Portfolio has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Various inputs are used in determining the value of the Portfolio's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Trust’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Portfolio's investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
